Citation Nr: 0211510	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  98-15 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from September 1943 to March 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Providence, Rhode Island, Regional Office (RO), which granted 
service connection and assigned a 10 percent rating for 
bilateral defective hearing, effective July 31, 1995.  A July 
1999 RO hearing was held.  

With regard to a procedural matter involving the bilateral 
defective hearing rating issue, the VA amended its 
regulations for rating diseases of the ear and other sense 
organs (which includes defective hearing acuity).  See 64 
Fed. Reg. 25,202-210 (May 11, 1999) (codified at 38 C.F.R. 
§§ 4.85-86 (1999-2001)), effective June 10, 1999.  

In June 2000, the Board remanded the case for additional 
evidentiary development.  Although in the Introduction 
section of said remand, the issue of a higher disability 
rating for tinnitus was referred to the RO for appropriate 
action, it does not appear that this was done.  However, it 
is unclear whether appellant still wants such development, 
particularly since he is receiving the maximum schedular 
evaluation for tinnitus and neither he nor his representative 
has recently referred to this issue.  Therefore, in the event 
he wants further development of that issue, he should so 
inform the RO, in order for it to take appropriate action.  
Kellar v. Brown, 6 Vet. App. 157 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the bilateral defective hearing disability 
rating appellate issue as that delineated on the title page 
of this decision.



FINDINGS OF FACT

1.  Appellant's bilateral hearing acuity was clinically shown 
at no greater than Level IV for the right ear and Level III 
for the left ear.  

2.  Puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) were not 55 
decibels or more nor were the puretone thresholds 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz 
on audiologic examination.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral defective hearing, for the period prior, and on and 
subsequent, to June 10, 1999, have not been met.  38 U.S.C.A. 
§§  1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.10, 4.85, 4.87, and Diagnostic Code 
6101 (1995-2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that his bilateral 
hearing loss warrants a higher disability rating.  It is 
asserted that he has conversational hearing difficulties.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d (Fed. Cir. 2002).  Thus, since 
appellant's claim at issue was obviously not final on 
November 9, 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed and no 
useful purpose would be served by remanding said bilateral 
hearing disability rating appellate issue with directions to 
provide further assistance to appellant.  A comprehensive 
medical history and detailed findings with respect to the 
service-connected bilateral defective hearing disability over 
the years are documented in the medical evidence.  Numerous 
audiologic examinations have been conducted during the 
periods in question, which included speech discrimination and 
puretone audiometry testing; and said examinations are 
sufficiently detailed and comprehensive for rating his 
hearing acuity.  

Moreover, there is no indication that more recent, relevant 
medical records exist that would show a greater degree of 
severity of that disability than that shown on said 
examinations.  Pursuant to remand, another VA audiologic 
examination was conducted in October 2001 and additional 
clarification of audiometric results on prior examinations 
was accomplished as requested.  Additionally, appellant was 
issued a Statement of the Case and Supplemental Statements of 
the Case, which included relevant rating criteria and 
clinical evidence and a detailed explanation of the rationale 
for said rating decisions.  Furthermore, a May 2002 
Supplemental Statement of the Case discussed the Veterans 
Claims Assistance Act of 2000; and appellant's representative 
has subsequently submitted additional argument.  Thus, Thus, 
the Board concludes that the duty to assist as contemplated 
by applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it may apply, has been 
satisfied with respect to the issue on appeal.  It does not 
appear that there is additional evidence that should or could 
be obtained prior to adjudication of this claim.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's bilateral defective hearing 
in the context of the total history of that disability, 
particularly as it affects the ordinary conditions of daily 
life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under VA regulations in effect prior to June 10, 1999, the 
severity of a veteran's hearing loss was determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, Diagnostic Codes 6100 
through 6110.  Evaluations of bilateral defective hearing 
ranged from noncompensable to 100 percent based upon organic 
impairment of hearing acuity, as measured by results of 
controlled speech discrimination tests, and average hearing 
threshold level, as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 hertz 
(cycles per second).  The VA's revised Schedule for Rating 
Disabilities provided a framework by which such audiometric 
test results may be translated into a numeric designation 
ranging from Level I (for essentially normal hearing acuity) 
to Level XI (for profound deafness), in order to rate the 
degree of disability resulting from the service-connected 
defective hearing.  Under 38 C.F.R. § 4.85(c) Table VIa was 
used only when the Chief of the Audiology Clinic certified 
that language difficulties or inconsistent speech audiometry 
scores made the use of both puretone average and speech 
discrimination inappropriate.  

With respect to the period prior to June 10, 1999, although 
the service medical records did not document any defective 
hearing, service records did indicate that during World War 
II, appellant participated in enemy bombardments while aboard 
a naval vessel; and a September 1995 VA audiologic 
examination revealed bilateral sensorineural defective 
hearing that was medically attributed to in-service acoustic 
trauma.  A February 1998 rating decision assigned an initial 
10 percent evaluation for bilateral defective hearing, 
apparently primarily based on said September 1995 VA 
examination results.  Since on the September 1995 VA 
examination, the puretone threshold average in the right ear 
was 51 decibels with speech recognition ability of 76 percent 
(Level IV), and puretone threshold average in the other ear 
was 49 with speech recognition ability of 80 percent (Level 
III), a 10 percent rating for the service-connected bilateral 
defective hearing would have been appropriate under 38 C.F.R. 
§§ 4.85, 4.87, Table VII, Code 6101 (effective prior to June 
10, 1999).  

VA outpatient treatment records indicated that in the late 
1990's, appellant was assessed to need a hearing aid.  

Although VA audiologic examinations were conducted in 
September 1998 and April 1999, the pure tone thresholds were 
not listed in correlation to the specific 1,000, 2,000, 3,000 
and 4,000 Hertz frequencies as required.  Pursuant to the 
Board's remand, it was requested that a VA audiologist 
correlate the pure tone thresholds listed on said 
examinations to the specific Hertz frequencies for each ear.  
In July 2000, a VA audiologist correlated the pure tone 
thresholds listed on said examinations to the specific Hertz 
frequencies for each ear as follows:  

With respect to the September 1998 VA audiologic examination, 
the recorded pure tone thresholds were the following (in 
decibels):  For the right ear, 25 at 1,000 Hertz, 45 at 2,000 
Hertz, 55 at 3,000 Hertz, and 60 at 4,000 Hertz; and for the 
left ear, 25 at 1,000 Hertz, 50 at 2,000 Hertz, 55 at 3,000 
Hertz, and 60 at 4,000 Hertz.  Average pure tone thresholds 
were 46 and 48 decibels with speech recognition ability of 82 
and 84 for the right and left ears, respectively.  With 
respect to the April 1999 VA audiologic examination, the 
recorded pure tone thresholds were the following (in 
decibels):  For the right ear, 35 at 1,000 Hertz, 50 at 2,000 
Hertz, 60 at 3,000 Hertz, and 65 at 4,000 Hertz; and for the 
left ear, 20 at 1,000 Hertz, 40 at 2,000 Hertz, 55 at 3,000 
Hertz, and 65 at 4,000 Hertz.  Average pure tone thresholds 
were 53 and 45 decibels with speech recognition ability of 82 
and 82 for the right and left ears, respectively.  
Significantly, average pure tone threshold values, as 
computed by the VA audiologist in July 2000 for correlation 
purposes, in fact matched the average pure tone threshold 
values listed on the original September 1998 and April 1999 
VA audiologic examinations reports.   

Since on said April 1999 VA examination, the puretone 
threshold average in the right ear was 53 decibels with 
speech recognition ability of 82 percent (Level IV), and 
puretone threshold average in the other ear was 45 with 
speech recognition ability of 82 percent (Level III), a 10 
percent rating for the service-connected bilateral defective 
hearing would have been appropriate under 38 C.F.R. §§ 4.85, 
4.87, Code 6101 (effective prior to June 10, 1999).  The 
September 1998 VA audiologic examination results (Level III 
for the right ear and Level II for the other ear) would have 
only met the criteria for a noncompensable rating under 
38 C.F.R. §§ 4.85, 4.87, Code 6100 (effective prior to June 
10, 1999).  

Based on this degree of disability shown, an evaluation for 
the service-connected bilateral defective hearing in excess 
of 10 percent for the period prior to June 10, 1999 is not 
warranted.  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) explained in Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992) that "[a]ssignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  

With respect to the period on and subsequent to June 10, 
1999, in addition to the aforestated regulations for rating 
defective hearing acuity in effect prior to June 10, 1999, 
the amended regulations effective June 10, 1999 are for 
application.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the amended VA regulations in effect on and subsequent 
to June 10, 1999, Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination and the puretone threshold average.  Puretone 
threshold average is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  See amended 38 C.F.R. § 4.85(b),(d).

Amended 38 C.F.R. § 4.85(c) states that Table VIa is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  

Amended 38 C.F.R. § 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Amended 38 C.F.R. § 4.86(b) states that when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

VA outpatient treatment records dated from 1998 to May 2000 
primarily revealed that appellant was having trouble with a 
left ear hearing aid, tinnitus, and ear wax.  

An October 2001 VA audiologic examination was conducted and 
the recorded pure tone thresholds were the following (in 
decibels):  For the right ear, 35 at 1,000 Hertz, 50 at 2,000 
Hertz, 60 at 3,000 Hertz, and 70 at 4,000 Hertz; and for the 
left ear, 30 at 1,000 Hertz and 50 at 2,000 Hertz, 55 at 
3,000 Hertz, and 60 at 4,000 Hertz.  Average pure tone 
thresholds were 54 and 49 decibels with speech recognition 
ability of 88 and 84 for the right and left ears, 
respectively.  The audiologist commented that there was mild 
sloping to moderately severe sensorineural hearing loss in 
the left ear; and mild sloping to severe sensorineural 
hearing loss in the right ear.  

With application of the aforementioned old and amended 
regulations to the facts of this case, for the period on and 
subsequent to June 10, 1999, the Board finds that since on 
said October 2001 VA examination, the puretone threshold 
average in the right ear was 54 decibels with speech 
recognition ability of 88 percent (Level II), and puretone 
threshold average in the other ear was 49 with speech 
recognition ability of 84 percent (Level II), a rating in 
excess of the currently assigned 10 percent for the service-
connected bilateral defective hearing is not warranted under 
either the old or amended version of 38 C.F.R. § 4.85 (since 
Level II and Level II bilateral hearing acuity warrants only 
a noncompensable rating under Table VII).  See Lendenmann.  

It should be added that the amended 38 C.F.R. § 4.86(a) or 
(b) is not applicable here, since puretone thresholds at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) were not 55 decibels or more nor were the puretone 
thresholds 30 decibels or less at 1000 Hertz and 70 decibels 
or more at 2000 Hertz on said audiometric examination during 
the period on and subsequent to June 10, 1999.  

Significantly, appellant testified at a July 1999 RO hearing 
that he had retired from a full-time job but was employed 
part-time as a grocery store clerk; that only occasionally, 
he would get into trouble because he could not hear 
supervisors' instructions; and that he wore hearing aids at 
work.  In an August 1997 written statement, he also provided 
an employment history and stated that he was of advanced age 
and intended working only a few more years.  It is also 
significant that on October 2001 VA audiologic examination, 
he reported having difficulty hearing his wife and the 
television when he was not wearing his hearing aids, but did 
not allege any serious hearing difficulties when wearing his 
hearing aids.  Although in a May 2002 Supplemental Statement 
of the Case, the RO requested that appellant submit evidence, 
such as statements from employers, as to any marked 
interference his defective hearing has caused with job 
functions/duties, no response from appellant has been 
forthcoming.  Thus, the evidence does not show that for the 
periods in question, the service-connected bilateral hearing 
loss presented or presents such an unusual or exceptional 
disability picture as to render impractical the application 
of the regular schedular standards, as is required for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.10, which relate to functional loss.  It is the Board's 
opinion that the 10 percent evaluation for the service-
connected bilateral defective hearing disability more than 
adequately compensates appellant for the severity of that 
disability, particularly in light of the audiometric results 
that indicate good speech discrimination ability.  Since the 
preponderance of the evidence is against allowance of the 
appellate issue for the aforestated reasons, the benefit-of-
the-doubt doctrine is inapplicable.  


ORDER

An initial evaluation in excess of 10 percent for bilateral 
defective hearing is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

